Citation Nr: 1223203	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  09-40 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an extra-schedular disability rating in excess of 30 percent for bilateral intradermal cysts of the labia majora (vaginal cysts).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active duty service from October 1944 to July 1946.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied a rating in excess of 30 percent for vaginal cysts.

On appeal in May 2001, the Board noted that RO continued the Veteran's 30 percent evaluation for vaginal cysts.  The Board also observed that, in her NOD, the Veteran objected to this 30 percent evaluation as her circumstances were beyond the scope of the schedular rating.  However, because Diagnostic Code 7611 provides for a maximum 30 percent rating under such a circumstance, the Board denied entitlement to a schedular rating in excess of 30 percent.  The Board also found that the evidence of record suggested such 'an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards.'  38 C.F.R. § 3.321(b)(1) (2011).  As such, the Board remanded a claim for entitlement to a rating in excess of 30 percent for the Veteran's vaginal cysts, on an extraschedular basis, and ordered the Appeals Management Center (AMC) to refer this claim to the VA Director of the Compensation and Pension Service for consideration of whether an extraschedular rating was warranted under the provisions of 38 C.F.R. § 3.321(b)(1).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has not required frequent hospitalizations and her vaginal symptoms have not caused marked interference with her employment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for service-connected vaginal cysts on an extraschedular basis, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. Part 4, including § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided 'at the time' that, or 'immediately after,' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed a letter in July 2008 advising her of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The July 2008 letter provided her with appropriate notice with respect to the disability-rating and effective-date elements of her claim.

The Board also finds the Veteran has been afforded adequate assistance in response to her claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center and private treatment records have been obtained.  The Veteran also was afforded a VA examination in order to ascertain the current severity of the service-connected disability.

Neither the Veteran nor her representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural defects in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Extraschedular Analysis

The Veteran is seeking entitlement to a disability rating in excess of 30 percent for service-connected vaginal cysts on an extraschedular basis.  The Veteran asserts that her disability interferes with her ability to be employed.

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first and second prongs of Thun, in May 2011, the Board found that submission for extraschedular consideration to the Director of the Compensation and Pension Service or the Under Secretary for Benefits was warranted.  As such, the claim was remanded for submission.

In September 2011, the Director of the Compensation and Pension Service reviewed the Veteran's claims file.  The Director reviewed and commented on the medical evidence of record (to include the prior VA examination reports) and the Veteran's assertions.  The Director noted that the Veteran had not been hospitalized or undergone any surgical procedures due to her vaginal cysts.  He concluded that no unusual or exceptional disability pattern had been demonstrated that would render application of the regular rating criteria as impractical.  The Director further opined that the evidentiary record did not demonstrate that the symptomatology consistently associated with the service-connected vaginal cysts was not wholly contemplated by the criteria utilized to assign the current evaluation.

The Board notes that the Veteran is competent to give evidence about what she experiences; for example, she is competent to discuss current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran has consistently reported that her symptoms have interfered with her employment.  In a June 2012 letter, she indicated that she had to quit her job as a kindergarten volunteer due to her constant irritation and incontinence.  However, the Board notes that incontinence has not been found related to her service-connected vaginal cysts and there is no objective evidence that her service-connected disorder alone causes marked interference with employment. 

Additionally, the Board finds that the Veteran's statements are outweighed by the September 2011 memorandum from the Director of the Compensation and Pension Service.  The Director commented specifically on the Veteran's allegations as well as the medical evidence of record.  The Director fully explained the reasons supporting his conclusion.  Additionally, the Board notes that Director of the Compensation and Pension Service has expertise concerning what symptoms are and are not contemplated by schedular criteria.  For these reasons, the Board finds that the September 2011 memorandum from the Director of the Compensation and Pension Service to outweigh the other evidence of record.

In short, the weight of the evidence of record does not indicate that the disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board is cognizant of Rice v. Shinseki, 22 Vet. App. 447 (2009), in which the Court held that a claim for a total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran claims that she has difficulty working due to her service-connected right vaginal cysts.  However, she has not claimed that she is unemployable solely due to her service-connected disability.  Additionally, as reviewed above, the Director of the Compensation and Pension Service has determined that the Veteran's service-connected vaginal cysts alone do not markedly interfere with employment.  As such, the Board finds that the record does not raise a claim for a TDIU rating as due to the service-connected vaginal cysts disability in the first instance.


ORDER

Entitlement to an extra-schedular disability rating in excess of 30 percent for bilateral intradermal cysts of the labia majora (vaginal cysts) is denied.





____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


 
Department of Veterans Affairs


